Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kamoshida et al. ‘095, Kamoshida et al. ‘523, and Niikawa et al. all teach an image forming apparatus and mounting a cartridge via a guide slot that has an associated movable member adjacent the guide slot which are relevent to the claimed invention. For example, Kamashida et al. ‘523 teach a movable member 202 having a portion to be pressed and is moved between a first and second position by contacting a portion to be positioned 71 of the cartridge (e.g. Fig. 11-13) however the portion to be pressed of the movable member is moved by the portion to be positioned of the cartridge not by a separate pressing portion of the cartridge as claimed by applicant. 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130. The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852